The plaintiff in error, Otto Huffman, was convicted on a charge that he did have in his possession about two gallons of whisky, with intent to violate provisions of the prohibitory liquor law, and his punishment fixed at a fine of $500 and confinement for 30 days in the county jail. From the judgment rendered on the verdict he appealed, by filing in this court, on March 27, 1923, a petition in error with duly certified transcript of the record proper.
No brief has been filed and no appearance made on behalf of plaintiff in error in this court. When the case was called for final submission, it was submitted on the record. We have examined the information, the instructions of the court, and the judgment and sentence, and we have discovered no error which will warrant a reversal of the judgment.
The judgment of the lower court is therefore affirmed.
MATSON, P.J., and BESSEY, J., concur.